06/29/2020



                                                                                    Case Number: DA 19-0392

       IN THE SUPREME COURT OF THE STATE OF MONTANA
                       DA 19-0392


STATE OF MONTANA,

     Plaintiff and Appellee,                                           FILED
v.
                                                                       JUN 29 2020
PHILLIP BRUINSMA,                                                   Bowen Greenwood
                                                                  Clerk of Suprerne Court
                                                                     State of Montana

     Defendant and Appellant.


                                     ORDF',R


      Upon reading and filing Unopposed Motion for Extension ofTime to File

Opening Briefand Affidavit in Support by attorney Penelope S. Strong, and good

cause appearing, wherefore;

      IT IS HEREBY ORDERED that the Motion is GRANTED,and the

deadline set to file the Opening Brief in this case is hereby extended from June 29,

2020, to August 2, 2020.